Citation Nr: 1606221	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities, to include as secondary to service-connected lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied the benefits sought on appeal.  The Veteran timely appealed, and in an October 2014 decision, the Board reopened and granted the Veteran's claim of service connection for lumbar degenerative disc disease.  It remanded for further development the claim of entitlement to service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities, to include as secondary to the now service-connected lumbar degenerative disc disease.  Pursuant to that remand, the Veteran was afforded another VA examination in January 2015 with regard to his peripheral neuropathy and/or radiculopathy of the bilateral lower extremities.  

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.


REMAND

A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Here, a remand is required to ensure compliance with the Board's October 2014 remand directives.  38 C.F.R. § 19.9 (2015).

In its October 2014 remand, the Board directed that a VA examiner answer the following questions: (1) Whether it is at least as likely as not that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities had its onset in or was otherwise directly related to the Veteran's service, including the May 1969 motor vehicle accident; (2) Whether it is at least as likely as not that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities was caused by or due to the Veteran's service-connected lumbar degenerative disc disease; and (3) Whether it is at least as likely as not that any diagnosed peripheral neuropathy and/or radiculopathy was aggravated or chronically worsened by the Veteran's service-connected lumbar degenerative disc disease.

However, instead of answering the second question-whether any diagnosed peripheral neuropathy and/or radiculopathy was caused by or due to the Veteran's service-connected lumbar degenerative disc disease-the examiner answered the first question a second time, stating again that it was less likely than not that the diagnosed peripheral neuropathy of the bilateral lower extremities had its onset in or was otherwise directly related to the Veteran's service, including the May 1969 motor vehicle accident.  In rendering this opinion, the examiner stated that the likely etiology of the Veteran's diagnosed peripheral neuropathy of the lower extremities was his uncontrolled diabetes mellitus; however, the fact remains that the examiner did not provide a clear answer to the question asked regarding the likelihood that the disorder was caused by or due to the Veteran's service-connected lumbar spine disability.  Further, although the VA examiner indicated that he had reviewed the Veteran's entire claims file and found that he did not have radiculopathy, he did not mention medical records documenting complaints of nerve pain in 1991 or a January 2001 MRI that showed herniation of a disc at L5-S1 with nerve compression, as well as VA chiropractic records from 2012 to 2015 that show diagnoses of both sciatica and radiculopathy.   

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, in his January 2015 opinion, the VA examiner failed to clearly discuss whether it is at least as likely as not that the Veteran's peripheral neuropathy was caused by or due to his service-connected lumbar degenerative disc disease.  The examiner also failed to discuss evidence from as early as 1991 documenting the Veteran's complaints of leg pain, as well as the January 2001 MRI showing lumbar disc herniation with nerve compression and the diagnoses of sciatica and radiculopathy starting in 2012.  

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's peripheral neuropathy and/or radiculopathy, bilateral lower extremities.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.  38 U.S.C.A. § 5103A (West 2014). 

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities.  Therefore, on remand the agency of original jurisdiction (AOJ) must obtain an addendum opinion from the January 2015 VA examiner with regard to whether any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities was caused by or due to the Veteran's service-connected lumbar degenerative disc disease.  The examiner must provide further discussion of his opinions regarding both direct service connection and causation due to the low back disorder, considering the evidence discussed above.  Such opinion is needed to fully and fairly evaluate the claim of service connection for peripheral neuropathy and/or radiculopathy, bilateral lower extremities.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder and the report of the January 2015 VA examination for peripheral neuropathy and/or radiculopathy of the lower extremities to the examiner.  After a thorough review of the record and the previous report, the examiner must prepare an addendum to further discuss:

a. Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities had its onset in or is otherwise directly related to the Veteran's service, including the May 1969 motor vehicle accident.

b. Whether it is at least as likely as not that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities was caused by or due to the Veteran's service-connected lumbar degenerative disc disease.

c. Whether it is at least as likely as not that any diagnosed peripheral neuropathy and/or radiculopathy of the lower extremities was aggravated or chronically worsened by the Veteran's service-connected lumbar degenerative disc disease. (If aggravation is found, the examiner must identify the baseline level of disability prior to such aggravation.)

The examiner must specifically consider the evidence regarding the Veteran's complaints and diagnoses of sciatica and radiculopathy dating from 1991 to 2015, outlined above, in the context of any negative opinion, and in particular in the context of any finding that the Veteran does not currently experience radiculopathy.  

If the January 2015 examiner is no longer available, the claims folder must be forwarded to a medical professional who is at least equally qualified to render the requested opinions.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

The examiner must explain all conclusions offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

2. Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

